DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Preliminary Amendment filed October 22, 2020 has been entered. 
Claims 1-20 have been canceled. 
Claims 21-40 have been added.
Claims 21-40 are pending in this application. 

Drawings
The drawings were received on October 22, 2020.  These drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Douglas on May 5, 2022.
The application has been amended as follows: 

As per Abstract
Abstract, page 56, lines 11-13, delete the following: “(that is, the least difference between the reflectance of the black or white cells and the black/white threshold)”. 

	Therefore, the examiner’s amendment of the Abstract reads as follows:
	Abstract
A system and method for error correction for machine-readable symbols having data codewords, and having error correction (EC) codewords derived from the data codewords and redundantly indicating the location and data contents of the data codewords. The symbols use Reed-Solomon (RS) error correction to retrieve damaged codewords. RS error correction normally requires two EC codewords to identify both the location and data contents of a data codeword. The present system and method perform optical contrast analysis on the codewords, identifying those codewords with the lowest contrast levels 

As per Claim 25
Claim 25, page 4, line 2, “reflectance” should read as “reflectance value”.
Claim 25, page 4, line 6, add period after “threshold”. 

	Therefore, the examiner’s amendment of claim 25 reads as follows:
	Claim 25
The method of claim 24 further comprising determining a black/white contrast threshold associated with each of the codeword based on identifying a reflectance value of the plurality of cells in a codeword, identifying a highest reflectance value and a lowest reflectance value amongst the reflectance value associated with each of the plurality of cells, and determining a mean of the highest reflectance value and the lowest reflectance value to determine the black/white contrast threshold.

As per Claim 28
Claim 28, page 4, line 12, “the symbol” should read as “the 2D symbol”.

	Therefore, the examiner’s amendment of claim 28 reads as follows:
	Claim 28
An electronic device for performing error correction of a two-dimensional (2D) symbol, the electronic device comprising:
an optical scanner configured to optically read, by an optical scanner of a symbol reader, a plurality of codewords in the 2D symbol, wherein each of the plurality of codewords is associated with a number that is indicative of a location of a codeword within the 2D symbol;
a memory device configured to store an error correction equation; a hardware processor configured to:
determine a location of a codeword of the plurality of codewords in the 2D symbol which is optically ambiguous, wherein determining the location comprises:
performing a contrast analysis on the 2D symbol, wherein performing of the contrast analysis comprises:
identifying a respective minimum interior contrast level for each codeword in the 2D symbol, and
flagging, as optically ambiguous, the codeword with minimum interior contrast level that satisfies a minimum interior contrast level criterion;
determining, by the hardware processor, the location of the optically ambiguous codeword based on the number associated with the optically ambiguous codeword; and
execute the error correction equation based on the location of the optically ambiguous codeword in the 2D symbol to correct an error in the plurality of codewords.

As per Claim 32
Claim 32, page 5, line 3, “reflectance” should read as “reflectance value”.
Claim 32, page 5, line 6, add period after “threshold”. 

	Therefore, the examiner’s amendment of claim 32 reads as follows:
	Claim 32
The electronic device of claim 31, wherein the hardware processor is further configured to determine a black/white contrast threshold associated with each of the codeword based on identifying a reflectance value of the plurality of cells in a codeword, identifying a highest reflectance value and a lowest reflectance value amongst the reflectance value associated with each of the plurality of cells, and determining a mean of the highest reflectance value and the lowest reflectance value to determine the black/white contrast threshold.

As per Claim 35
Claim 35, page 6, line 11, “the symbol” should read as “the 2D symbol”.

	Therefore, the examiner’s amendment of claim 35 reads as follows:
	Claim 35
A computer readable, non-transitory storage medium storing instructions that, when executed by a hardware processor of a symbol reader, causes the hardware processor to execute a method of error correction for a two-dimensional (2D) symbol, the method comprises:
optically reading, by an optical scanner of a symbol reader, a plurality of codewords in the 2D symbol, wherein each of the plurality of codewords is associated with a number that is indicative of a location of a codeword within the 2D symbol;
determining, via a hardware processor of the symbol reader, a location of a codeword which is optically ambiguous, the determining comprising:
performing a contrast analysis on the 2D symbol comprising:
identifying a respective minimum interior contrast level for each codeword in the 2D symbol; and
flagging, as optically ambiguous, the codeword that has a minimum interior contrast level below a minimum interior contrast level threshold; and
determining, by the hardware processor, the location of the optically ambiguous codeword based on the number associated with the optically ambiguous codeword; and
executing, via the hardware processor, an error correction equation based on the location of the one or more optically ambiguous codewords in the 2D symbol to correct errors in the read plurality of codewords.

As per Claim 39
Claim 39, page 7, line 3, “reflectance” should read as “reflectance value”.

	Therefore, the examiner’s amendment of claim 39 reads as follows:
	Claim 39
The computer readable, non-transitory storage medium of claim 37 further comprising determining a black/white contrast threshold associated with each of the codeword based on identifying a reflectance value of the plurality of cells in a codeword, identifying a highest reflectance value and a lowest reflectance value amongst the reflectance value associated with each of the plurality of cells, and determining a mean of the highest reflectance value and the lowest reflectance value to determine the black/white contrast threshold.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 

	Regarding independent claim 21, Roustaei et al. (U.S. Patent Application Publication No. 2002/0041712 A1) discloses: A method of error correction of a two-dimensional (2D) symbol (Paragraph 9: Data Matrix is a matrix-type of 2D bar code that comes in a number of different array sizes and is identifiable by a finder pattern that occupies the perimeter of the optical code. The bottom and left edges of the code are solid black bars, forming an L-shaped pattern. The top and right edges of the code are made up of alternating black and white cells, allowing the reader to determine the number of rows and columns present in the matrix.), the method comprising:
reading, by a hardware processor (Paragraph 3: The image signals are processed so that any machine-readable character or bar code found in the field of view can be located in the electronic representation of the image and subsequently interpreted. The ability of image-based readers to capture an electronic image of a two-dimensional area for later processing makes them well suited for decoding all forms of machine-readable data at any orientation.), a plurality of codewords in the 2D symbol (Paragraph 24: In all imaging-based bar code readers, an image scene is captured by a solid-state sensor. If the scene illumination is not sufficient, or if the bar code to be imaged is not on a flat surface, there may not be enough contrast between the light and dark code elements to distinguish them correctly.) . . . ;
identifying, by the hardware processor of, an optically ambiguous codeword of the plurality of codewords in the 2D symbol (Paragraph 24: If the bar code is printed on a label, the label can become damaged as the object is handled. Label damage most often affects the edges of the code symbol. The effect of label damage on a sample MaxiCode symbol 103 is shown in FIG. 1C. Prior art code readers can tolerate a certain amount of symbol damage by using the error-correcting ability of the codes themselves to achieve a successful decode. The current invention is capable of successfully decoding symbols with up to twice the amount of damage than the prior art readers can successfully decode.
Paragraph 29: After determining the number of rows and columns, the reader can identify missing or damaged elements along the perimeter of the matrix and label as erasures regions corresponding to the identified missing or damaged elements.), wherein the optically ambiguous codeword corresponds to a codeword having lowest minimum interior contrast level amongst the minimum interior contrast level of other codewords in the plurality of codewords (Paragraph 32: If no known start/stop bar pattern is present, the symbol is assumed to be a 2D-matrix bar code and the process moves to step 304 where a fine contour trace is executed starting from the left edge of the symbol. At step 305, the algorithm determines if a finder pattern has been located. In one embodiment, if the trace does not detect at least a specified percentage (e.g., 50%) of an “L”-shaped finder pattern indicative of a Data Matrix symbol, for example, the algorithm proceeds to step 306 to determine if all edges of symbol have been scanned. If at step 306 it is determined that all edges of the symbol have not been scanned, the process returns to step 304 and the fine contour trace is repeated, starting from another edge (e.g., the top edge) of the symbol.) . . . ; and
correcting, by the hardware processor, errors in the optically ambiguous codeword based on the location of the optically ambiguous codeword and an erroneous decoded value associated with the optically ambiguous codeword (Paragraph 9: Data Matrix is a matrix-type of 2D bar code that comes in a number of different array sizes and is identifiable by a finder pattern that occupies the perimeter of the optical code. The bottom and left edges of the code are solid black bars, forming an L-shaped pattern. The top and right edges of the code are made up of alternating black and white cells, allowing the reader to determine the number of rows and columns present in the matrix. The Data Matrix standard (ref) defines different types and levels of error correction, the preferred of which is ECC200. ECC200 uses a Reed-Solomon error correction scheme to allow the user to detect and correct a number of damaged bytes. Although most Data Matrix codes have an equal number of rows and columns, the standard allows for rectangular codes where there are twice the number of columns as rows. See also ¶¶ 8–11.
Paragraph 29: After determining the number of rows and columns, the reader can identify missing or damaged elements along the perimeter of the matrix and label as erasures regions corresponding to the identified missing or damaged elements. Additionally, in one embodiment, after determining the number of rows and columns in the matrix, the reader determines the expected size and dimensions of the L-shaped pattern along the left and bottom edges of the Data Matrix symbol. By determining the expected size and dimensions of the L-shaped pattern, the reader can then identify which portions of the L-shaped finder pattern are missing or damaged. In one embodiment of the invention, the reader marks each data element in the areas determined to be missing or damaged with a predetermined label indicative of an erasure region. As used herein, an “erasure region” refers to an area or region containing at least one element determined to be damaged or missing. In one embodiment, erasure regions are assumed to be rectangular in shape. Under that assumption, the reader marks each of the elements located within the rectangular region in the bottom left corner 204 defined by (row, column) coordinates (1,1); (9,1); (1,5); (9,5), as well as the rectangular region in the top right corner 205 defined by (row, column) coordinates (9,25); (26,25); (9,26); (26,26). In this embodiment, the number of elements marked with the erasure label may be greater than required, thus over-estimating the number of erasures. Another embodiment of the invention involves using the known contour of the region to more precisely define the erased elements.
Paragraph 31: Missing or damaged elements (collectively referred to herein as “defective elements” or “defects”) of other types of codes (e.g., Maxi Code, PDF417, etc.) may be identified and labeled in a similar fashion. In one embodiment, by locating a known finder pattern for the code, or at least a specified portion of the finder pattern, the reader of the present invention can identify a code type for the code and then scan the code to determine whether known patterns or characteristics of the identified code type exist. If the known pattern or characteristic (collectively referred to herein as “characteristic”) is not present at an expected location of the code, the reader then marks a region corresponding to the expected location of the characteristic as an erasure region. Thereafter, Reed-Solomon error correction techniques may be utilized decode the erasure region. The characteristic may be, for example, a known finder pattern, code pattern, or a known size, shape or dimension of the code expected at a certain location or within a certain region of the code.).

Umeda (U.S. Patent Application Publication No. 2009/0121024 A1) discloses: wherein each of the plurality of [symbols] is associated with a number . . . of [] location [symbols] of . . . within the 2D symbol (Abstract: “When a two-dimensional code including a number of location symbols is detected from an image. First, a plurality of location symbols are detected from the image. Then, candidate location symbols are determined among the detected location symbols on the basis of sizes of the detected location symbols and distances between the detected location symbols. After that, a combination of location symbols constituting the two-dimensional code is detected among the candidate location symbols.”).
However, the Examiner finds Roustaei and Umeda do not teach or suggest the claimed “method of error correction of a two-dimensional (2D) symbol, the method comprising: reading, by a hardware processor, a plurality of codewords in the 2D symbol, wherein each of the plurality of codewords is associated with a number that is indicative of a location of a codeword within the 2D symbol; identifying, by the hardware processor, an optically ambiguous codeword of the plurality of codewords in the 2D symbol, wherein the optically ambiguous codeword corresponds to a codeword having lowest minimum interior contrast level amongst the minimum interior contrast level of other codewords in the plurality of codewords; and determining, by the hardware processor, the location of the optically ambiguous codeword based on the number associated with the optically ambiguous codeword; and correcting, by the hardware processor, errors in the optically ambiguous codeword based on the location of the optically ambiguous codeword and an erroneous decoded value associated with the optically ambiguous codeword.”  A search of the prior art did not reveal references that taught or suggested these limitations.  The Examiner, therefore, finds the limitations of claim 21 as allowable over the prior art.  

Regarding independent claim 28, the Examiner finds Roustaei and Umeda do not teach or suggest the claimed “electronic device for performing error correction of a two-dimensional (2D) symbol, the electronic device comprising: an optical scanner configured to optically read, by an optical scanner of a symbol reader, a plurality of codewords in the 2D symbol, wherein each of the plurality of codewords is associated with a number that is indicative of a location of a codeword within the 2D symbol; a memory device configured to store an error correction equation; a hardware processor configured to: determine a location of a codeword of the plurality of codewords in the 2D symbol which is optically ambiguous, wherein determining the location comprises: performing a contrast analysis on the 2D symbol, wherein performing of the contrast analysis comprises: identifying a respective minimum interior contrast level for each codeword in the 2D symbol, and flagging, as optically ambiguous, the codeword with minimum interior contrast level that satisfies a minimum interior contrast level criterion; determining, by the hardware processor, the location of the optically ambiguous codeword based on the number associated with the optically ambiguous codeword; and execute the error correction equation based on the location of the optically ambiguous codeword in the 2D symbol to correct an error in the plurality of codewords.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 28 as allowable over the prior art.  

Regarding independent claim 35, the Examiner finds Roustaei and Umeda do not teach or suggest the claimed “computer readable, non-transitory storage medium storing instructions that, when executed by a hardware processor of a symbol reader, causes the hardware processor to execute a method of error correction for a two-dimensional (2D) symbol, the method comprises: optically reading, by an optical scanner of a symbol reader, a plurality of codewords in the 2D symbol, wherein each of the plurality of codewords is associated with a number that is indicative of a location of a codeword within the 2D symbol; determining, via a hardware processor of the symbol reader, a location of a codeword which is optically ambiguous, the determining comprising: performing a contrast analysis on the 2D symbol comprising: identifying a respective minimum interior contrast level for each codeword in the 2D symbol; and flagging, as optically ambiguous, the codeword that has a minimum interior contrast level below a minimum interior contrast level threshold; and determining, by the hardware processor, the location of the optically ambiguous codeword based on the number associated with the optically ambiguous codeword; and executing, via the hardware processor, an error correction equation based on the location of the one or more optically ambiguous codewords in the 2D symbol to correct errors in the read plurality of codewords.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 35 as allowable over the prior art.  

	Claims 22-27, 29-34 and 36-40 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112